Citation Nr: 0819873	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  97-29 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date prior to October 16, 1991, 
for the grant of service connection for schizophrenia and the 
assignment of a 100 percent rating.


(The issue of timeliness of a Substantive Appeal on the issue 
of entitlement to effective date prior to October 16, 1991, 
for the grant of service connection for schizophrenia and the 
assignment of a 100 percent rating will be addressed in a 
separate decision on this same date, under a different docket 
number.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from May 1969 to April 1979.  
He was born in 1953.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, TX, in December 2003.  
During the course of the adjudication of the claim, the VARO 
of jurisdiction was changed to Phoenix, AZ.  He had earlier 
lived in Chicago, and at various times during the course of 
the current adjudication, resided in Mexico.

The case was remanded by the Board in August 2007 for a 
Travel Board hearing.  The veteran provided testimony before 
the undersigned Veterans Law Judge at the VARO in January 
2008, a transcript is of record.  Testimony was taken at that 
time on both issues shown on the first page of this decision.

In a decision issued this same date under a different docket 
number, the Board has found that there was a timely appeal on 
the issue of entitlement to an effective date prior to 
October 16, 1991, for a grant of service connection for 
schizophrenia and the assignment of a 100 percent rating.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

A second Board decision dated in March 2002 is record on the 
issue of whether there was clear and unmistakable error (CUE) 
in the February 1987, September 1989, and February 1991 
decisions of the Board which denied the claim of entitlement 
to service connection for a psychiatric disorder.

In that decision, in summary, in June 2001, it was noted that 
that a specific appeal initially arose from an April 2000 
decision by the Board which had held there was no legal 
entitlement under the law for review of the Board's February 
1987, September 1989, and February 1991 decisions on the 
basis of CUE.  The moving party appealed that determination 
to the United States Court of Appeals for Veterans Claims 
(Court).

The moving party's representative submitted a brief to the 
Court seeking a remand to the Board.  In July 2001, the 
parties submitted a Joint Motion for Remand and to Stay 
Further Proceedings.  The parties noted that, subsequent to 
the Board decision on appeal, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) had decided 
Disabled American Veterans et al. v. Gober, 234 F.3d 682 
(Fed. Cir. 2000).  The parties further agreed that the 
Board's 2000 decision had not provided an adequate statement 
of reasons or bases for its determinations regarding CUE in 
prior Board decisions, or outline or address the merits of 
the moving party's claim of CUE concerning Board decisions in 
1987, 1989, and 1991.

In a July 2001 order, the Court granted the joint motion and 
vacated the Board's April 2000 decision.

In the follow-up decision in March 2002, the Board made the 
following findings of fact:

1.  In a February 1987 decision, the 
Board denied service connection for 
schizophrenia, schizo-affective type.

2.  In a September 1989 decision, the 
Board denied service connection for a 
psychiatric disorder and found that a new 
factual basis to reopen the claim after 
the Board's February 1987 decision had 
not been presented.

3.  In a February 1991 decision, the 
Board found that new and material 
evidence had not been submitted to reopen 
a claim for service connection for a 
psychiatric disorder.

4.  The Court in May 1992 affirmed 
Board's February 1991 decision finding 
that new and material evidence had not 
been submitted to reopen the claim for 
service connection.

The Board also made the following conclusions of law:  

1.  The Board's decision of February 1987 
was supported by evidence then of record, 
and it is not shown that the applicable 
statutory and regulatory provisions 
existing at the time were ignored or 
incorrectly applied.  38 U.S.C.A. § 7111 
(West Supp. 2001); 38 C.F.R. §§ 20.1400-
20.1411 (2001).

2.  The Board's decision of September 
1989 was supported by evidence then of 
record, and it is not shown that the 
applicable statutory and regulatory 
provisions existing at the time were 
ignored or incorrectly applied.  38 
U.S.C.A. § 7111 (West Supp. 2001); 38 
C.F.R. §§ 20.1400-20.1411 (2001).

3.  The Board's decision of February 1991 
finding that new and material evidence 
had not been submitted to reopen the 
claim for service connection for a 
psychiatric disability was affirmed by a 
Court of competent jurisdiction and is 
not subject to challenge on the basis of 
CUE.  38 U.S.C.A. § 7111 (West Supp. 
2001); 38 C.F.R. §§ 20.1400(b)(1) (2001).

The above determinations were made after a review of all of 
the extensive evidence of record, and the decision delineated 
the bases in considerable detail and need not be again 
recited herein.  It must be noted that the March 2002 
decision on the issue relating to CUE in prior Board 
decisions is final, and resolves the pending question in that 
regard.

The pertinent guidelines with regard to EED cases include a 
mandate that the effective date for an evaluation and award 
of compensation based on an original claim or a claim 
reopened after final disallowance will be the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless 
specifically provided, such determination is made on the 
basis of the facts found.  38 C.F.R. § 3.400(a).

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service.  Otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date 
for presumptive service connection will be the date 
entitlement arose, if a claim is received within one year 
after separation from active service.  Otherwise, the 
effective date will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for completion.   If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  See 
38 C.F.R. § 3.155.  A report of examination or 
hospitalization which meets the requirements of this section 
will be accepted as an informal claim for benefits if the 
report relates to a disability which may establish 
entitlement. 

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation has been 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a report 
of examination or hospitalization by VA or the uniformed 
services will be accepted as an informal claim for benefits.  
The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  The provisions 
of this paragraph apply only when such reports relate to 
examination or treatment of a disability for which service- 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157.

It is unclear, given the convoluted procedural issues in 
these various aspects of the veteran's claim, whether the 
veteran understands that the CUE issue and prior Board 
decisions have been full addressed, but that there may be a 
further unresolved issue to be addressed, as shown on the 
first page of the present decision, above.  His recent 
testimony would certainly tend to indicate he firmly believes 
that, since the evidence on which the grant was eventually 
made was essentially one and the same as that always of 
record, the effective date should be earlier than October 
1991.

Moreover, in the lengthy interim while this appeal has been 
pending, there have been numerous changes in regulations as 
relate to duty-to-assist and related matters, many of which 
have been only tentatively addressed.  Most important, in 
November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007)).  These provisions 
include enhanced duties to notify and assist claimants 
concerning their claims  

It is unclear whether the veteran has been apprised of all of 
these, and/or whether his representative has been provided 
adequate copies of pertinent documents so it may adequately 
represent him.  In this regard it must be noted that during 
the current appeal herein, there have been a number of other 
issues which have been raised, and some have been seemingly 
resolved, with similar questions as to notice, presumed 
regularity, etc.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded, specifically entitlement to 
an effective date prior to October 16, 
1991, for the grant of service 
connection for schizophrenia and the 
assignment of a 100 percent rating.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran's appropriate 
representative, PVA, must be included 
in all discissions and copies of all 
communications and actions must be 
provided to PVA.  

2.  The action identified herein is 
consistent with the duties imposed by 
the VCAA.  However, identification of 
specific action requested on remand 
does not relieve the RO of the 
responsibility to ensure full 
compliance with the VCAA and its 
implementing regulations.  Hence, in 
addition to the action requested above, 
the RO should also undertake any other 
development and/or notification action 
deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.

3.  The case should be reviewed on the 
substantive issue at hand on all 
alternative bases.  If the decision 
remains unsatisfactory, an SSOC should 
be issued which includes all potential 
theories, and how the fundamental issue 
has been resolved with regard to each; 
and the veteran and his representative, 
PVA, should be afforded the opportunity 
to respond.  The case should then be 
returned to the Board for final 
appellate consideration.  The veteran 
need do nothing further until so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

